DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 12/13/2019. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 12/13/2019 is being considered.

Drawings
The Drawings filed on 12/13/2019 are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
the abstract is longer than 150 words.
Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the building” (line 2) and “the wall structure” (line 3) are indefinite because the limitations lack antecedent basis.
Claim 1, “in sequence from outdoor to indoor” is indefinite because the limitation lacks a point of reference. It is noted that outdoor and indoor locations/directions are not previously defined in the claim. Does applicant intend for outdoor and indoor to require a particular location or direction relative to the building?
Claim 2, “the prepared inorganic composite phase-change material” is indefinite because the limitation lacks proper antecedent basis. Note that the claims do not previously define a prepared inorganic composite phase-change material. Does applicant intend for the limitation to refer to the previously recited inorganic composite phase-change material?
Claim 3, “wherein the wall base is built by a sand-lime brick and a cement-floated layer” is indefinite because it is unclear what “built by” requires. Does applicant intend to recite the wall base comprises a sand-lime brick and a cement-floated layer?
Claim 6, “wherein a surface of the packaging sheet is affixed with a high-temperature resistant and fire resistant foil aluminum fiber cloth” is indefinite because it is unclear what the packaging sheet is required to be affixed to in the claims. Does applicant intend for the packaging sheet to be affixed to something, in particular?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, in particular CN 205935385 U (‘CN ‘385’), CN 101476357 A (‘CN ‘357’), CN 106753254 A (‘CN ‘254’) and Marshall et al. (US 20060272281) (‘Marshall’) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention. CN ‘385 teaches a phase-change energy-storage structure for building insulation, comprising a shaped phase-change energy-storage insulation board 5 provided at an interior wall surface of the building (Fig. 1), wherein the wall structure is provided with a wall base 11, an insulation layer 12, the shaped phase-change energy-storage insulation board (Fig. 1), and an exterior decorative board 3 in sequence from outdoor to indoor (Fig. 1); the shaped phase-change energy-storage insulation board is composed of a composite phase-change material (“phase change material” see translation) and a packaging sheet 4.
CN ‘385 does not teach the wall structure being provided with an oriented strand board, and does not teach the shaped phase-change energy-storage insulation board being an inorganic composite phase-change material having a phase-change temperature of 10 to 40º C, obtained by compounding an inorganic hydrated salt and a porous structural carrier; in the inorganic composite phase-change material, a mass percentage of the inorganic hydrated salt is 40 to 95%, and the inorganic composite phase-change material being coated with a fire resistant and corrosion resistant light-cured resin.
CN ‘357 teaches an energy-storage structure comprising an oriented structural board 4. It would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating an oriented structural board in the wall structure with the reasonable expectation of creating a flat surface on which to secure the shaped phase-change energy-storage insulation board.
Regarding the composition of the shaped phase-change energy-storage insulation board, CN ‘254 teaches an inorganic a composite phase-change material; the inorganic composite phase-change material has a phase-change temperature of 5 to 35º C, obtained by compounding an inorganic hydrated salt and a porous structural carrier (“auxiliary material is borax, strontium carbonate, white carbon black, sodium chloride, potassium chloride…”; see translation); in the inorganic composite phase-change material, a mass percentage of the inorganic hydrated salt is 70 to 95% (see translation), and the inorganic composite phase-change material is coated with a fire resistant and corrosion resistant light-cured resin.
Marshall teaches an inorganic a composite phase-change material; the inorganic composite phase-change material has a phase-change temperature of 5 to 40º C [0026], a mass percentage of the inorganic hydrated salt is 30 to 60% does not teach a structural carrier being porous, and the inorganic composite phase-change material being coated with a fire resistant and corrosion resistant light-cured resin.
Therefore, CN ‘254 and Marshall do not teach the inorganic phase-change material having a phase-change temperature of 10 to 40º C, obtained by compounding an inorganic hydrated salt and a porous structural carrier; in the inorganic composite phase-change material, a mass percentage of the inorganic hydrated salt is 40 to 95%, and the inorganic composite phase-change material being coated with a fire resistant and corrosion resistant light-cured resin, as recited in claim 1.
It would have been beyond the level of ordinary skill to modify CN ‘254, Marshall, or any of the other cited prior art references of record to arrive at the claimed invention.
Claims 2-10 depend, directly or indirectly from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635